United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-2671
                                ___________

Rodney Jackson,                        *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Dr. Dunham, Dentist at Clarinda        *
Correctional Facility,                 *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
Mike Foehring; Shawn Howard,           * District Court for the
Treatment Director; Steve Jenkins,     * Southern District of Iowa.
Deputy Superintendent of Clarinda      *
Correctional Facility; Mark Lund,      * [UNPUBLISHED]
Superintendent of the Clarinda         *
Correctional Facility; Gary Maynard,   *
Director of the Iowa Department of     *
Corrections; Deb Murray; Ellen         *
Polland; Brad Richards, Administrative *
Law Judge; Correctional Officer Riley, *
                                       *
             Defendants,               *
                                       *
Lauri Wilmes, Dental Assistant at the *
Clarinda Correctional Facility,        *
                                       *
             Appellee.                 *
                                   ___________

                             Submitted: September 4, 2009
                                Filed: October 9, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Rodney Jackson appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Ramlet v. E.F.
Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007), we hold that summary judgment
was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa, adopting the report and recommendations of the Honorable Thomas
Shields, United States Magistrate for the Southern District of Iowa.

                                         -2-